Citation Nr: 0814973	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected status 
post anterior cruciate ligament (ACL) repair, left knee.

2.  Entitlement to an increased evaluation for chronic 
traumatic fasciitis and degenerative disc disease of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for status-post 
(ACL) repair, left knee, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA), Reno, Nevada, regional office (RO). 

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at a hearing in Reno, Nevada, 
in January 2005.  A transcript of that hearing is of record.

In December 2005, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The objective evidence of record does not demonstrate 
that the veteran's currently diagnosed right knee disability 
is causally related to his service-connected left knee 
disability, status post ACL repair.  

2.  The medical evidence does not more nearly approximate a 
finding of pronounced intervertebral syndrome of the lumbar 
spine; there is no evidence of  incapacitating episodes of 
disc disease having a total duration of at least six weeks 
during the past year, or a finding of unfavorable ankylosis 
of the entire thoracolumbar spine. 

3.  The veteran's service-connected left knee disability, 
status post ACL repair and meniscal shaving, is manifested by 
complaints of pain, tenderness, marked varus deformity with 
degenerative change, eburnation, and joint narrowing.  Range 
of left knee motion on October 2006 VA examination was from 
zero to 135 degrees, accompanied by moderate crepitus.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability and left 
knee disability require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability is not proximately 
due to or the result of his service-connected left knee 
disability, status-post ACL repair.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).

2.  The criteria for a disability evaluation in excess of 30 
percent for status post ACL repair of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
Part 4, §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261 (2007).  

3.  The criteria for an evaluation in excess of 40 percent 
for service-connected chronic traumatic fasciitis and 
degenerative disc disease of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The AOJ sent VCAA letters to the veteran in November 2000, 
September 2002, October 2004, and May 2006.  Collectively, 
these letters informed the veteran of what evidence was 
required to substantiate his service connection claim and 
increased rating claims, and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In the May 2006 VCAA letter, the RO 
also advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all available evidence is of record.  
The record contains the veteran's service medical records, VA 
medical evidence, and the veteran's contentions.  The veteran 
also had the opportunity to present testimony during a 
personal hearing in 2005, and was afforded VA examinations.  
All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the veteran nor his representative has specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notice cited above, as well as in the April 2003 
statement of the case, and supplemental statements of the 
case dated in February 2005 and August 2007.  Cumulatively, 
the veteran was informed of the necessity of providing on his 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; the claimant was informed that should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic code(s); and 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional obtainable evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection Claim

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2007).

The veteran asserts that he is entitled to service connection 
for a right knee disability.  Medical evidence confirms that 
he has a current right knee disability.  In this regard, x-
rays of the right knee taken in both June 1998 and June 2000 
showed evidence of slight narrowing of the medial joint space 
compartment.  The veteran underwent right knee arthroscopy in 
August 2002 due to internal derangement with MRI evidence of 
a right medial meniscus tear.  Degenerative joint disease in 
the right knee is also noted in x-ray reports.  

The veteran does not assert and the evidence does not show 
that he developed his right knee disability during service 
(evidence shows right knee disability diagnosed many years 
after service).  Rather, the veteran attributes his right 
knee disability to his service-connected left knee 
disability.  He indicates that he relates the two 
disabilities because he "never hurt my right knee, so the 
left knee must have caused it."  See October 2006 VA 
examination report. 

On review, the Board finds that service connection for right 
knee disability is not warranted, as there is no objective 
evidence linking such disability to service-connected left 
knee disability.  In this regard, the examiner who conducted 
the October 2006 VA examination of the joints concluded that 
the veteran's right knee disability, status post torn 
meniscus, and arthroscopy, was not caused by or worsened by, 
or the result of his service-connected left knee disability.  
In reaching this conclusion, the examiner had the benefit of 
examining the veteran, reviewing his claims folder, and 
conducting medical research.  The examiner stated that there 
is no known medical research or literature to support the 
contention that injuring one knee (tearing the ACL/developing 
traumatic arthritis, as in this case) would consequently lead 
to injury (such as meniscal tear and arthritis) in the 
opposite knee.  The examiner further indicated that limping 
has not been shown to cause meniscal tears or arthritis in 
the opposite knee joint.  The examiner stated that the 
veteran reported no trauma to the right knee, and he did not 
claim trauma related to a fall caused by his service-
connected left knee disability.  The examiner also noted that 
the veteran is clinically obese, and that obesity has been 
shown to contribute substantially to the development of knee 
osteoarthritis in the absence of trauma.  The examiner 
indicated that the veteran has been advised by the orthopedic 
department that loss of weight would benefit his knee joints.  

The veteran has not submitted a medical opinion favorable to 
his claim.  Although he believes that his right knee 
disability is related to his service-connected left knee 
disability, his opinion as to medical matter is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In sum, there is no objective evidence demonstrating a link 
between the veteran's right knee disability and his service-
connected left knee disability.  The preponderance of the 
evidence is against the veteran's service connection claim 
for a right knee disability.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

a.  Left Knee 

The veteran is in receipt of a 30 percent evaluation for his 
service-connected left knee disability, pursuant to 
Diagnostic Codes 5010-5257, effective September 1, 2004.  He 
essentially asserts that his left knee disability warrants an 
evaluation in excess of the current 30 percent evaluation. 

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, an evaluation of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 38 
C.F.R. § 4.71, Plate II (2007).

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under Diagnostic Code 5257, mild recurrent subluxation or 
lateral instability of a knee warrants a 10 percent 
evaluation.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disability is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate evaluation for arthritis based on x-ray findings, 
the limitation of motion need not be compensable under 
Diagnostic Code 5260 or Diagnostic Code 5261; rather, such 
limited motion must at least meet the criteria for a zero-
percent rating.

Evidence relevant to the severity of the veteran's service-
connected left knee disability includes a November 2000 VA 
examination report.  According to such report, the veteran 
complained of continued left knee pain that increased with 
movement and created a popping noise.  On examination, the 
veteran presented with a limp, but stable gait.  He was 
wearing a brace on his left leg.  There was a well-healed 
surgical scar on the anterior portion of the left patella, 
about 8 cm in length.  There was slight edema on the left 
lateral aspect of the left knee; it is non-pitting.  There 
was slight swelling on the posterior knee, tender to the 
touch.  The left knee with palpation had a click at full 
extension.  The veteran had active range of left knee motion 
of 10 to 85 degrees, and passive range of left knee motion of 
zero to 95 degrees.  There was instability in the left knee.  
Lachman's test was negative.  The left knee had a slightly 
positive drawer's sign.  Diagnosis was left knee pain, status 
post ACL repair with narrowing of the medial joint space and 
degenerative joint changes.

X-rays of the left knee taken in July 2001 showed evidence of 
a varus deformity continuing with minimal narrowing of the 
medial knee joint space.

X-rays of the left knee taken in March 2002 showed post-
surgical changes compatible with ACL repair, and degenerative 
osteoarthritis.

According to a January 2003 VA orthopedic progress note, the 
veteran complained of continuous left knee symptoms.  He 
reported that this left knee gave away and "catches."  
Examination showed a minimal positive Lachman's.  Pivot shift 
was negative in the clinic, but the examiner noted that it 
was difficult to evaluate that without the veteran being 
under anesthesia.  Impression was possible internal 
derangement of the left knee.  Diagnostic arthroscopy was 
recommended.  

In June 2004, the veteran underwent left knee arthroscopy due 
to left knee pain, limited range of motion, and questionable 
derangement.  According to a July 2004 VA treatment note, the 
veteran underwent a follow-up.  He reported that his left 
knee pain was a 3/10.  He was ambulatory with a limp, 
assisted with a cane.  There was some mild edema in the knee 
area.  

On December 2004 VA examination, the veteran complained of 
left knee pain, locking, and some instability.  He was able 
to flex his left knee to 110 degrees, and was not able to 
fully extend the last 10 degrees.  He was not able to extend 
his left knee on standing.  There was evidence of punctate 
scars of previous arthroscopy.  Diagnosis, in pertinent part, 
was ACL repair and meniscal shaving of the left knee.  

X-rays of the left knee taken in December 2004 show varus 
deformity with moderate arthritic involvement  of the left 
knee with medial joint line narrowing; screws noted from an 
ACL repair, and small left effusion.

In a February 2005 VA examination, a temporary 100 percent 
evaluation based on surgical treatment requiring 
convalescence was assigned, effective June 30, 2004, In the 
February 2005 rating decision, the RO reassigned a 30 percent 
evaluation from September 1, 2004 based on complaints of 
crepitation and pain on use.  

In January 2006, the veteran returned to the VA Orthopedic 
Clinic for follow up regarding knee pain.  He received a 
cortisone injection in the left knee.  X-rays of the left 
knee showed degenerative joint disease.  There was crepitus 
and limited range of motion.  No instability was seen.

X-rays taken in January 2006 showed evidence of a rather 
marked varus deformity with degenerative change, eburnation, 
and joint narrowing.  

On October 2006 VA examination, the veteran reported 
continued left knee pain, and swelling during a flare up.  He 
reported no subluxation or dislocation.  He reported wearing 
a knee brace, and using a cane.  On examination, there was 
evidence of tenderness on the medial joint line, along the 
medial formal condyle.  There was also moderate crepitus with 
range of motion testing.  The veteran had well-developed calf 
muscles with excellent muscle tone when standing on tip toes, 
and when attempting straight leg raises.  Range of left knee 
motion was from zero to 135 degrees.  There was no lateral, 
medial, anterior or posterior laxity with manual 
manipulation.  Lachman's and McMurray's tests were negative.  
Bounce test was positive in the left knee.  There was a well 
healed 10 cm long post surgical scar extending anteriorly 
down the left patellae.  

On review, the Board finds that an evaluation in excess of 30 
percent for service-connected left knee disability is not 
warranted.  In this regard, the Board notes that the veteran 
has not met the criteria for even a noncompensable rating for 
limitation of flexion at any time under Diagnostic Code 5260, 
as for Diagnostic Code 5257 the veteran has not exhibited 
more than slight recurrent subluxation or lateral instability 
of the knee.  Thus, a higher evaluation under Diagnostic 
Codes 5260 and 5257 are not available.  

A higher evaluation is also not warranted under Diagnostic 
Code 5261, as there is no evidence showing that that 
extension of the leg has been limited to more than 10 degrees 
at any time and that does not warrant more than a 10 percent 
rating.  On December 2004 VA examination, the veteran was not 
able to fully extend the last 10 degrees only, and there was 
no limitation of left knee extension on the most recent VA 
examination in October 2006.  

There is also no evidence of ankylosis of the left knee, or 
impairment of the left tibia and fibula, therefore a higher 
evaluation is not appropriate under either Diagnostic Codes 
5256 or 5262. 

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  On October 2006 VA examination, the veteran 
completed range of motion testing seven times against 
moderate resistance with no additional loss in range of 
motion.  There is no current evidence of swelling, deformity, 
or atrophy of the knee.  Consequently, the Board does not 
find symptoms or pathology creating impairment that would 
warrant a higher evaluation for functional impairment due to 
pain on motion.  

The Board has also considered whether the veteran could be 
assigned a separate evaluation based on the 8-10 cm. post-
surgical scar present on his left patellae.  The evidence 
shows that such scar is well-healed with no abnormality and 
there were no findings of tenderness or pain on examination.  
As such, the Board finds that a preponderance of the evidence 
is against a finding that a separate compensable evaluation 
for a scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 - 7805 (2002, 2007); see also Esteban v. Brown, 6 
Vet. App. 259, 261 (2005).

In sum, the Board concludes that an evaluation in excess of 
30 percent is not warranted for the veteran's service 
connected left knee disability.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his left knee disability, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007).



b.  Lumbar Spine

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In an August 2007 supplemental statement of the case, the 
veteran was provided notice of the amended regulations, and 
was given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The veteran has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 40 percent evaluation for severe limitation of motion 
of the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine.

The Rating Schedule also provided a 20 percent evaluation for 
intervertebral disc syndrome when moderate with recurring 
attacks, or when severe with recurring attacks and 
intermittent relief (40 percent), or 

Diagnostic Code 5295 provided for a 40 percent evaluation for 
lumbosacral strain manifested by severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; and a 20 percent evaluation for lumbosacral 
strain manifested by muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 40 
percent was warranted for IDS with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months. IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. As noted above, the schedule for 
rating disabilities of the spine was revised again on 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007).  The General Rating Formula for Diseases 
and Injuries of the Spine applies to diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating 
IDS Based on Incapacitating Episodes.
 
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine........................................... 
......................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...........30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2. Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

Evidence relevant to the severity of the veteran's service-
connected lumbar spine disability includes a November 2000 VA 
examination report.  According to such report, the veteran 
ambulated with a limp, and stood up using the arms of the 
chair.  On examination, flexion of the lumbar spine was from 
zero to 20 degrees; and extension was from zero to 10 
degrees.  Passive straight leg raises were from zero to 30 
degrees, bilaterally.  The veteran was unable to heel walk.  
He was able to stand briefly on his bilateral heels, and his 
gait was difficult to assess because of his leg brace.  The 
lumbosacral curve was present and the spine was in visual 
alignment with no apparent lateral curves.  MRI and x-rays 
were ordered.  Final diagnosis was mild osteoarthritis with 
spurring at L3-4, moderate disc bulging L3-4 without nerve 
impingement, and degenerative osteoarthritis at L3-4.  

On December 2004 VA examination, the veteran's lumbar spine 
flexed to 10 degrees, and extended to 15 degrees.  Lateral 
flexion was to 30 degrees on both sides with pain at 30 
degrees.  Left and right rotation was to 30 degrees in both 
directions with discomfort mainly on the right side of he 
back.  Deep tendon reflexes were intact.  X-rays showed early 
disc disease at L4-L5.  Diagnosis was degenerative disc 
disease of the lumbar spine with evidence of some foraminal 
narrowing and radiculopathy.

On October 2006 VA examination of the spine, there was a 
slight flattening of the natural lordotic curve.  Pain was 
reported throughout the entire mid-lower spine with 
palpation.  There were no spasms on palpation.  Forward 
flexion of the thoracolumbosacral spine was from zero to 60 
degrees.  It was noted that when the veteran dropped a pouch 
on the floor, he was able to bend forward in full flexion 
with knees slightly bent, and pick the pouch up from the 
floor using his hands with fingers reaching the floor.  While 
seated, he was able to lean in forward flexion, twist to the 
right, and pick up his shoes which were on the floor.  
Extension was from zero to 20 degrees.    Right and left 
lateral flexion was from zero to 25 degrees; Right rotation 
was to 30 degrees and left rotation was to 25 degrees.  The 
veteran was able to squat and rise five times.  Heel stand 
was negative, bilaterally.  The veteran was able to stand on 
his heel and toes.  Straight leg raises on the right from 
zero to 45 degrees w/ complaint of pain; left leg raise was 
from zero to 30 degrees and he veteran stopped due to pain.  
Neurological examination was essentially negative.  
Sensations were fully intact in the lower extremities, and 
there was no report of sensory numbness, radicular pain, or 
tingling during the examination.  

X-rays of the lumbar spine taken in conjunction with the 
October 2006 VA examination showed mild rotoscoliosis with 
minimal degenerative change, and development of spondylolysis 
at L5 with grade I spondylolisthesis at L5-S1.    

On October 2006 VA general medical examination, the veteran 
reported that his legs become numb after 30 minutes of 
standing.  Neurological examination (muscle strength and 
reflexes) was negative.  

On review, the Board finds that an evaluation in excess of 40 
percent for service-connected chronic traumatic fasciitis and 
degenerative disc disease of the lumbosacral spine is not 
warranted.  In this regard, the veteran is in currently in 
receipt of the maximum evaluation under the former Diagnostic 
Code 5292 for limitation of motion.   Therefore, a higher 
evaluation is not available.

An evaluation in excess of 40 percent is also not warranted 
under the criteria for disc disease in effect prior to 
September 23, 2002, as the evidence does not show that the 
veteran's disc disease of the lumbar spine more nearly 
approximates pronounced impairment.  Specifically, the 
evidence does not show that the veteran's disc disease is 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief under the former criteria.  On VA 
examinations conducted in November 2000, December 2004, and 
October 2006, there was no evidence of muscle spasm, absent 
ankle jerk, or other neurological findings.  Despite the 
veteran's complaints of leg numbness upon prolonged standing 
reported during his most recent examination of the spine in 
2006, his neurological examination was negative; his 
sensations were fully intact in the lower extremities, and 
there was no report of sensory numbness, radicular pain, or 
tingling during the examination.  Thus, the Board finds that 
a higher evaluation under the criteria for disc disease in 
effect prior to September 23, 2002 is not warranted. 

The Board also finds that an evaluation in excess of 40 
percent is not warranted under the criteria for IDS which 
became effective on September 23, 2002.  In this regard, the 
objective evidence fails to show that the veteran has had 
incapacitating episodes of disc disease at least six weeks 
during a 12 month period.  An incapacitating episode is 
defined in Diagnostic Code 5293 as a period of acute signs 
and symptoms due to IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  Significantly, the 
record does not show that the veteran has had any 
incapacitating episodes of disc disease of the lumbar spine.  

Under the current Diagnostic Code 5243, IDS can be evaluated 
based either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  As noted, there is no objective evidence 
showing that the veteran's service-connected lumbar spine 
disability has resulted in any incapacitating episodes.  
Further, as to a higher evaluation under the new criteria 
governing limitation of motion, without objective evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, an 
evaluation in excess of 40 percent for the veteran's lumbar 
spine disability is not warranted under Diagnostic Code 5243.

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  The Board acknowledges 
the veteran's complaints of pain on range of motion testing.  
However, there is no basis for an evaluation in excess of 40 
percent based on limitation of lumbar spine motion due to any 
functional loss, as the veteran is in receipt of the maximum 
schedular evaluation for limitation of motion of the lumbar 
spine under the former criteria.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  While the DeLuca provisions are applicable 
to Diagnostic Code 5293, as discussed earlier, the veteran 
does not nearly approximate the criteria for a higher rating 
under that Code and any additional function loss due to pain 
does not result in pronounced intervertebral disc syndrome.  
The Board also notes that flexion of the lumbar spine during 
the most recent examination was to 60 degrees, which does not 
even warrant a 40 percent evaluation under the current 
criteria for rating orthopedic manifestations.    



As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his lumbar spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

According to the representative's February 2008 brief, it was 
noted that the veteran lost his job at the post office due to 
his disability.  However, the veteran, during his October 
2006 VA joints examination, indicated that he did not leave 
his job at the post office in May 2006 on account of physical 
disability, but rather because of personal conflict with his 
supervisor.  During a subsequent VA examination conducted in 
October 2006, the veteran reported that he is unable to find 
work if he discloses his medical conditions to potential 
employers, but conceded that he could work a "very light 
duty" job.  In any event, to the extent that the veteran 
suggests interference with his employment, the schedular 
rating anticipates interference with employment.  Here, the 
evidence does not suggest that this case presents an 
exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected left knee disability or 
lumbar spine disability, or otherwise render a schedular 
rating impractical.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected status 
post ACL repair, left knee, is denied.

Entitlement to an evaluation in excess of 40 percent for 
chronic traumatic fasciitis and degenerative disc disease of 
the lumbosacral spine is denied.  

Entitlement to an evaluation in excess of 30 percent for 
status-post ACL repair, left knee, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


